Citation Nr: 1550363	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2002 to August 2002 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued the Veteran's disability rating for a left knee disorder at 10 percent.

In September 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims file.

In September 2009 and August 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of this claim, the Veteran's left knee disability has been characterized by bursitis, without incapacitating exacerbations, ankylosis, subluxation or lateral instability, dislocated or removed semilunar cartilage, a limitation of flexion of 60 degrees or less, limitation or extension, impairment of the tibia and fibula, or genu recurvatum.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.1-4.14, 4.45(f), 4.71a, DC 5019 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a May 2006 letter which advised the Veteran of the criteria for establishing an increased rating and provided her with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in September 2006.



Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, as well as private and VA treatment records.

The Veteran was afforded VA compensation and pension (C&P) examinations germane to an increased rating for her left knee in March 2015, July 2010, and June 2006.  These examinations were adequate because they were based on consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This claim was remanded by the Board for additional development in September 2009 and August 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with new examinations in July 2010 and March 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased rating for left knee disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 for instability to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

The Veteran had a knee injury in her youth which was aggravated during service in the National Guard.  Service connection was granted in a March 2005 rating decision.  The Veteran stated in her September 2008 Board hearing that her knee has gotten worse.  In October 2011 she underwent knee surgery (synovectomy) and was granted a temporary 100 percent disability rating during her convalescence.  During her March 2015 VA medical examination, she stated that her knee frequently gives way and causes her to fall, and that her pain level is a 10 out of 10 on a daily basis, with no relief from Tylenol.  

In a communication with the VA on March 16, 2015, the Veteran stated her concern that the examiner could not x-ray her knee because of her pregnancy.  The Board notes that in this case, none of the diagnostic codes require proof via x-ray with the exception of DC 5019, the code the Veteran is currently rated under, and in that case the necessary x-ray evidence of her disease has previously been obtained.

The March 2015 VA medical examiner reported that the Veteran's left knee had a normal range of motion, with no evidence of pain during the examination, and no evidence of pain with weight bearing.  The examiner noted that the Veteran was able to perform repetitive use testing with no additional functional loss.

The examiner noted no loss of muscle strength, no muscle atrophy, no ankylosis, and no history of subluxation or effusion.  Despite the Veteran's statement earlier about her knee recently giving way, the examiner noted no history of instability, and joint stability testing showed her knee to fall within normal limits.  The examiner noted no further meniscal or other conditions in the Veteran's knee, and stated that the Veteran should not be impacted occupationally by the observed knee disability.

The August 2010 VA examiner reported the Veteran's statement that her knee "wants to give out and lock." He noted tenderness, and that the Veteran reported pain which ranged from 0 to 10.  The examiner reported normal stability and a full range of motion, with pain at the extremes.  He reported negative McMurray's and Lachman tests, with no deformity or atrophy.

The June 2006 VA examiner again recorded that the Veteran reported high levels of pain, rating it at a 10 out of 10.  The examiner noted tenderness, no instability or effusion, and a limitation of range of motion in her left knee to 90 degrees, after which she experiences pain which causes her to stop.  The examiner reported no additional limitation on repetitive use, but noted the Veteran's report that she has increased pain during flare-ups.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's left knee is not warranted during the pendency of this claim.  Specifically, a rating under DC 5256 is not warranted because no finding of ankylosis is of record.  A rating under DC 5257 is not warranted because there is no finding of subluxation or instability.  A rating under DC 5258 is not warranted because no finding of dislocated semilunar cartilage is of record.  A rating under DC 5259 is not warranted because there is no evidence that the Veteran had a meniscectomy (removal of semilunar cartilage).  

Ratings under either DC 5260 or 5261 are not warranted because the examiner found no compensable limitation of motion in the left knee, either in flexion or extension.  (The June 2006 examiner found that the veteran could not flex beyond 90 degrees; a 0 rating under DC 5260 requires a limitation of flexion to 60 degrees.)  A rating under DC 5262 is not warranted because no finding of tibial or fibular impairment is of record.  A rating under DC 5263 is not warranted because no finding of genu recurvatum is of record.  

Given the foregoing, the Board concludes that reasonable doubt does not apply, and the criteria for ratings in excess of 10 percent for the Veteran's knees have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5019, 5256-5263 (2015).

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in the record.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.


REMAND

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, the Veteran is in receipt of Social Security benefits derived at least in part from service-connected disabilities, as stated in a Social Security Administration decision of October 2007.  The Board therefore finds that the issue of a TDIU is reasonably raised by the record, and must be remanded to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of the information and evidence needed to substantiate the TDIU claim and her and VA's role in obtaining evidence.  
2. Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to the impact on her employability by her service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3. Notify the Veteran that she may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the impact of her service-connected disabilities on her employability.  She should be provided an appropriate amount of time to submit this lay evidence.

4. After obtaining any outstanding treatment records, provide the Veteran with an appropriate VA examination to determine the impact of her service-connected disabilities on her ability to secure and follow a substantially gainful occupation, taking into consideration her education, training, and work history, but not her age or any non-service-connected disorders.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

In reviewing the file, the examiner should note:

      VA C&P Examinations of record;
      The October 2011 right knee surgery;
Social Security Administration Decision of October 25, 2007.

5. Then adjudicate the appeal of the issue of entitlement to a TDIU.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


